NO. 07-11-0462-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                              FEBRUARY 10, 2012
                        ______________________________

                            WILLIAM RAYMOND SHAW,

                                                            Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                     Appellee
                        ______________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

            NO. 130,293-2; HON. PAMELA COOK SIRMON, PRESIDING
                       ______________________________

                            MEMORANDUM OPINION
                        ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      William Raymond Shaw perfected this appeal on November 17, 2011.             The

appellate record was due on or about January 6, 2012. Both the district clerk and court

reporter filed motions to extend the time to file their records because appellant

apparently failed to pay or make arrangements to pay for them, as required by Texas

Rules of Appellate Procedure 35.3(a)(1) & (2) and 35.3(b)(3). Moreover, the trial court
determined, on January 4, 2012, that he is not indigent or entitled to a free appellate

record.

       By letter dated January 23, 2012, we directed appellant to certify to this court, by

February 3, 2012, that he had complied with appellate rules of procedure 35.3(a)(2) and

35.3(b)(3). So too was he informed that failure to meet that deadline would result in the

dismissal of his appeal. And though the clerk’s record was filed on February 2, 2012,

the reporter’s record remains outstanding. Similarly missing is any notification from

appellant illustrating that he either paid or made arrangements for the payment of either

portion of the appellate record. Nor have we received any communication from him in

response to our January 23rd letter.

       Simply put, appellant has not complied with our directives concerning the

appellate record. Nor has he communicated with us about the matter, this appeal, or

his intent to prosecute the appeal.      Nor do we have the reporter’s record or any

indication about when, if ever, it will be filed. And, given the trial court’s finding that

appellant is not indigent and, therefore, entitled to a free record, we have little reason to

direct the county or reporter to assume his financial burdens and supply the record at

their cost.   These circumstances warrant the dismissal of the appeal for want of

prosecution per Roberts v. State, No. 06-09-0003-CR, 2009 Tex. App. LEXIS 3855, at

*1-2 (Tex. App.–Texarkana April 10, 2009, no pet.) (not designated for publication) and

Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.–Amarillo 1998, pet. ref’d). Our

decision to so dismiss is further supported by our sua sponte review of the clerk’s




                                             2
record, per TEX. R. APP. P. 37.3(c), and inability to find any arguable issues warranting

continuation of the proceeding.

        Consequently, we dismiss the appeal for want of prosecution.



                                               Per Curiam

Do not publish.




                                           3